DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed via preliminary amendment on May 31, 2022. Claims 1-20 are currently pending, of which claims 11, 14, 16, and 19 are currently amended.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner encourages a title that captures the nature of the scrolling actions and their relation to the touch operation.
The abstract of the disclosure is objected to because it reads exactly as the independent claims. The semi-colons impart a claim-like structure that should be avoided when writing an abstract. Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because of legibility issues in Figs. 2 and 5. Examiner encourages drawings that avoid grayscale because the text and other features of the drawings can then be difficult to read. The issues with Fig. 2 could be cured by having the text actually be black text. Fig. 5 could be improved by merely removing the gray background. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, Fig. 4 is a color drawing (the red “X”). Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1-3, 9, 11-13, 19, and 20 are objected to because of the following informalities:
Claim 1 recites “wherein the scrollable ancestor element of the target element…” and the issue here is that, while clear that it is referring to a scrollable ancestor element of all scrollable ancestor elements, that is not explicitly claimed. In order to avoid any potential antecedent issues, the claim should read “wherein a scrollable ancestor element of the target element…” The claim would be even more accurate if it included language incorporating the inclusion of the scrollable ancestor element as part of all of the marked scrollable ancestor elements. Claims 11 and 20 recite similar language and are objected to for at least the same reasons therein.
Claim 2 recites a “wherein” clause preceded by a semi-colon (“;”) but this should be preceded by a comma instead, as semi-colons are used to delineate specific new limitations and wherein clauses are used to further clarify existing limitations. Additionally, the steps of “obtaining a moving state” and “responding to the touch event” should be indented further to clarify the point that they are part of the “wherein” clause. Claim 12 recites similar language and is objected to for at least the same reasons therein.
Claim 3 recites “executing an event handing function” and this appears to be a typographical error and should read “executing an event handling function.”  Claim 13 recites similar language and is objected to for at least the same reasons therein.
Claim 9 recites a “wherein” clause preceded by a semi-colon (“;”) but this should be preceded by a comma instead, as semi-colons are used to delineate specific new limitations and wherein clauses are used to further clarify existing limitations. Claim 19 recites similar language and is objected to for at least the same reasons therein.
Claim 11 recites a “wherein” clause preceded by a semi-colon (“;”) but this should be preceded by a comma instead, as semi-colons are used to delineate specific new limitations and wherein clauses are used to further clarify existing limitations. Additionally, the steps of “marking all”, “responding to the touch event”, and “determining” should be indented further to clarify the point that they are part of the “wherein” clause.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ancestor elements” and “superior element”, and the metes and bounds of these terms cannot be determined. Specifically, the phrase “superior element” is indefinite because it is unclear if this is meant to be a relative term of degree or merely a way to describe the element. Its unclear what the element is superior to as well as what it is meant to be. This appears to be a double inclusion as an ancestor has to be superior to the target element anyway.
Additionally, the claim recites “marking all scrollable ancestor elements”, and this language is unclear. Specifically it is unclear if this is meant to be
Claims 11 and 20 recite similar language and are rejected for at least the same reasons therein.
Claim 4 recites “suspended state” and the metes and bounds of this term cannot be determined and the disclosure does not provide a definition for the Examiner to rely upon when interpreting this language. It is unclear what the scope of “suspended” means in the context of the claim. For example, it could be an inability to receive further input, or it could be a floating state above the text and thus “suspended” above as an overlay, or it could be locking the scrollable window/elements from further being scrolled even as input is received. Claim 14 recites similar language and is rejected for at least the same reasons therein.
Claim 5 recites “forbidding delivering the touch end event” and the metes and bounds of the claim are unclear. Specifically, Applicant should clarify in an earlier claim where the touch end event would otherwise be delivered to and/or clarify where the touch end event is being forbidden to deliver to. For examination purposes, this will be interpreted as receiving the touch end event but not further processing it. Claim 15 recites similar language and is rejected for at least the same reasons therein.
Claim 8 recites various determination steps but there is no result of these determinations. The metes and bounds of the claim cannot be determined because without knowing the results of the determinations, or what they are supposed to cause, it is unclear how to otherwise interpret the language. Examiner encourages language that captures the “obtaining” steps as in response to the determining steps. Claim 18 recites similar language and is rejected for at least the same reasons therein.
Claim 9 recites a “determining” step and the metes and bounds of the claim cannot be determined because without knowing the results of the determinations, or what they are supposed to cause, it is unclear how to otherwise interpret the language. This includes whether or not the “responding” limitation can be performed broadly or if it must be performed in response to the determining. Examiner encourages language that explicitly captures the nature of the determining steps. Claim 19 recites similar language and is rejected for at least the same reasons therein.
Claims 2, 3, 6, 7, 10, 12, 13, 16, and 17 are rejected based at least on their dependency from an above-rejected claim.

Claim Interpretation
Claim 1 is a method claim that recites numerous contingent limitations. None of the limitations are required to be performed. The “marking” limitation is “in response to detecting a touch operation for the target element”. The “responding” limitation is “in response to no marked scrollable ancestor element…” Finally, the “determining” limitation is “in response to not detecting the touch operation for the target element…” All of these “in response to” scenarios do not have to occur. Therefore, no prior art is required to reject the method of claim 1. See MPEP 2111.04(II); see also Ex parte Schulhauser.
Furthermore, claims 2-4, 7, 8, and 10 recite contingent language as well and none of these claims require prior art to be rejected as none of the limitations are explicitly required to occur.
Additionally, claim 9 recites a “determining” step that is also contingent, as the touch operation does not have to explicitly be recorded again. Examiner encourages language that explicitly captures the receiving of the touch operation from the user again.
Contrary to the method claim, the terminal of claim 11 and its dependents, as well as the medium of claim 20, all require the structure to perform the various limitations. In view of the Allowable Subject Matter discussed below, claim 2 is rejected solely based on the preamble, as opposed to claim 12 which must require the structure to perform all of the elements of claim 1 and 2.

Allowable Subject Matter
Claims 12-16 and 19 would be allowable, after addressing the objections and 112(b) issues detailed above. Claim 12 would have to be rewritten in independent form to independent claims 11 and 20, including all of the limitations of the base claim and any intervening claims. In view of the claim interpretation issues discussed above, claim 2 would also be allowable if the contingency issues and the objections and 112(b) issues are cured, and the claim was rewritten in independent form to independent claim 1, including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by StackOverflow (“How to capture all scrolling events on a page without attaching an onscroll handler to every single container”).
As per claim 1, StackOverflow further teaches a method for responding to a user operation, comprising: marking all scrollable ancestor elements of a target element in response to detecting a touch operation for the target element in a page from a user, wherein the scrollable ancestor element of the target element is a superior element of the target element; responding to a touch event corresponding to the target element in response to no marked scrollable ancestor element being in a scrolling state when detecting the touch operation for the target element again within a predetermined time period; and  determining a next touch operation of the user detected beyond the predetermined time period as the touch operation of the user detected for the first time in response to not detecting the touch operation for the target element within the predetermined time period.
As noted above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). If no touch operation for the target element in the page is received, then the claim cannot be performed.

As per claim 2, StackOverflow further teaches the method of claim 1, wherein, marking all scrollable ancestor elements of the target element in response to detecting a touch operation for the target element in the page from the user comprises: adding a touch start event to the target element in response to detecting the touch operation for the target element in the page; and obtaining all the scrollable ancestor elements of the target element in response to the touch start event and adding a touch end event to each scrollable ancestor element to mark each scrollable ancestor element; wherein, responding to the touch event corresponding to the target element in response to no marked scrollable ancestor element being in the scrolling state when detecting the touch operation for the target element again within the predetermined time period comprises: obtaining a moving state of each marked scrollable ancestor element in response to the touch end event when detecting the touch operation for the target element from the user again; and responding to the touch event corresponding to the target element in response to the moving state indicating that no marked scrollable ancestor element is in the scrolling state.
As noted in the claim interpretation above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). If no touch operation for the target element in the page is received, then the claim cannot be performed.

As per claim 3, StackOverflow further teaches the method of claim 2, wherein, adding the touch end event to each scrollable ancestor element comprises: executing an event handing function in the touch start event to add the touch end event to each scrollable ancestor element, wherein the event handling function is configured to add the touch end event to a page element, and the touch end event is triggered in response to listening to the touch operation for the target element.
As noted in the claim interpretation above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). If no touch operation for the target element in the page is received, then the claim cannot be performed.

As per claim 4, StackOverflow further teaches the method of claim 2, further comprising: forbidding responding to the touch event corresponding to the target element based on a fact that one scrollable ancestor element of the scrollable ancestor elements is in the scrolling state, and adjusting the scrolling state to a suspended state simultaneously.
As noted in the claim interpretation above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). Here, the scrolling state isn’t explicitly required.



As per claim 6, StackOverflow further teaches the method of claim 4, further comprising: blocking the touch end event of each scrollable ancestor element from listening to a target touch operation, wherein the target touch operation is the touch operation for the target element.
As noted in the claim interpretation above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). Here, the scrolling state isn’t explicitly required.

As per claim 10, StackOverflow further teaches the method of claim 2, wherein, obtaining the moving state of each marked scrollable ancestor element in response to the touch end event when detecting the touch operation for the target element from the user again comprises: sequentially obtaining the moving state of each marked scrollable ancestor element based on an order of levels of the scrollable ancestor elements from high to low in response to the touch end event when the touch operation for the target element is detected again.
As noted in the claim interpretation above, the only part of the claim that is required based on the contingency of the limitations is the preamble, which is taught by StackOverflow (See StackOverflow p. 2 receiving user inputs and capturing “onmousedown” and “onkeydown” events to mark scrolling events). Here, the moving state isn’t explicitly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over StackOverflow, and further in view of Song (U.S. Publication No. 2012/0173983) and Repka (U.S. 2010/0146459).
As per claim 1, StackOverflow further teaches a method for responding to a user operation, comprising:
marking all scrollable ancestor elements of a target element in response to detecting a [touch] operation for the target element in a page from a user, wherein the scrollable ancestor element of the target element is a superior element of the target element (See StackOverflow p. 1: user posts question about attaching an onscroll handler to every container, which is one way to mark all scrollable elements. However, p. 2 describes a solution to it, by receiving user inputs and capturing “onmousedown” and “onkeydown” events).
However, while StackOverflow teaches all scrollable elements, StackOverflow does not explicitly teach that the operation is a touch operation, nor does StackOverflow teach responding to a touch event corresponding to the target element in response to no marked scrollable ancestor element being in a scrolling state when detecting the touch operation for the target element again [within a predetermined time period]; and determining a next touch operation of the user detected beyond the predetermined time period as the touch operation of the user detected for the first time in response to [not detecting the touch operation for the target element within the predetermined time period].
Song teaches these limitations of the claim (See Song Fig. 2 and paras. [0031] and [0037]: in response to a touch input, “determines whether a currently displayed screen is a scrollable screen” and otherwise, “if the current screen is not a scrollable screen in step 209, a relevant function, not a scroll function, may be performed”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the scrollable elements of StackOverflow with the scrollable functionality of Song. One would have been motivated to combine these references because both references disclose scrolling elements on a page and Song enhances the scrolling of StackOverflow because while scrolling is a very common method to interact with graphical user interfaces, Song goes further and allows an enhancement to the user experience by making it easier “to find a current position” on the screen and allowing for repetitive touch inputs to not “degrade the use feeling of the touchscreen.”
However, while Song determines functionality of the screen, such as whether or not an object or screen is scrollable, neither StackOverflow nor Song include a time period to do so.
Repka teaches within a predetermined time period as well as not detecting the touch operation for the target element within the predetermined time period (See Repka Fig. 4 and paras. [0050-51]: threshold durations for inputs to be registered as different types of inputs; paras. [0059-60]: distinguish between long taps and scrolling).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the scrollable elements of StackOverflow and Song with the time periods of Repka. One would have been motivated to combine these references because both references disclose scrolling elements on a page and Repka enhances the user experience of the scrolling, by ensuring the appropriate input has been made to the elements of StackOverflow and Song, while also “simplifying the manner in which commonly used functions are effected using a touch sensitive user interface of a mobile device and enhancing functionality of touch activated user interface features” (See Repka para. [0002]).

As per claim 9, StackOverflow further teaches the method of claim 1, wherein, after obtaining all the scrollable ancestor elements of the target element, the method further comprises: recording an initial position of a scrolling bar of each scrollable ancestor element (See StackOverflow p. 1: user posts question about attaching an onscroll handler to every container, which is one way to mark all scrollable elements. However, p. 2 describes a solution to it, by receiving user inputs and capturing “onmousedown” and “onkeydown” events). 
However, StackOverflow does not explicitly teach wherein, responding to the touch event corresponding to the target element in response to no marked scrollable ancestor element being in the scrolling state when detecting the touch operation for the target element again within the predetermined time period comprises: determining that no marked scrollable ancestor element is in the scrolling state in response to a present position of the scrolling bar being the same as the initial position when detecting the touch operation for the target element from the user again; and responding to the touch event corresponding to the target element.
Song teaches these limitations of the claim (See Song Fig. 2 and paras. [0031] and [0037]: in response to a touch input, “determines whether a currently displayed screen is a scrollable screen” and otherwise, “if the current screen is not a scrollable screen in step 209, a relevant function, not a scroll function, may be performed”. This further means that based on the input, when the scrollbar of StackOverflow or even Repka is displayed, if the element of Song itself is not scrollable then the scrollbars will not move and thus remain in the same position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine StackOverflow with the teachings of Song for at least the same reasons as discussed above in claim 1.

As per claims 11 and 19, the claims are directed to a terminal that implements the same features as the method of claims 1 and 9, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, StackOverflow/Song/Repka teaches a terminal, comprising: a processor; and a memory configured to store instructions executable by the processor; wherein, the processor is configured to perform said method (See Song Fig. 1 and paras. [0021-24]).

As per claim 20, the claim is directed to a non-transitory computer-readable storage medium that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, StackOverflow/Song/Repka teaches a non-transitory computer-readable storage medium, wherein when instructions stored in the storage medium are executed by a processor of a terminal, the terminal is caused to perform said method (See Song Fig. 1 and paras. [0021-24]).

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over StackOverflow/Song/Repka as applied above, and further in view of Crain et al. (U.S. Publication No. 2001/0035878; hereinafter “Crain”).
As per claim 7, StackOverflow/Song/Repka further teaches wherein marking all scrollable ancestor elements of the target element comprises: obtaining all [vertical] scrollable elements and [horizontal] scrollable elements in the page, wherein the [vertical]  scrollable elements and the [horizontal]scrollable elements comprise the scrollable ancestor element of the target element; and marking the scrollable ancestor element of the target element in the [vertical] scrollable elements and the [horizontal]scrollable elements (See StackOverflow p. 1: user posts question about attaching an onscroll handler to every container, which is one way to mark all scrollable elements. However, p. 2 describes a solution to it, by receiving user inputs and capturing “onmousedown” and “onkeydown” events).
However, StackOverflow/Song/Repka does not explicitly teach the vertical and the horizontal scrollable elements.
Crain teaches these limitations of the claim (See Crain paras. [0054] and [0062]: scroll functions and properties on each page object. Additionally, Crain teaches “as would be displayed if the user were to scroll either horizontally or vertically within the browser window” which shows the common concept of scrolling on the two axes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the scrollable elements of StackOverflow/Song/Repka with the vertical and horizontal specific scrolling of Crain. One would have been motivated to combine these references because both references disclose scrolling elements on a page and Crain further enhances the user experience by providing flexibility in the type of scrolling on the page, ensuring that all of the content on the page can be accessed across both two dimensional axes. Not only are two scrolling axes incredibly common throughout the history of user interfaces, they are also very useful to the user experience when exploring content that may not be able to be fully displayed on the display.

As per claim 8, StackOverflow/Song/Repka further teaches the method of claim 7, wherein, obtaining all vertical scrollable elements and horizontal scrollable elements in the page comprises: obtaining the [vertical] scrollable elements; and obtaining the [horizontal] scrollable elements (See StackOverflow p. 1: user posts question about attaching an onscroll handler to every container, which is one way to mark all scrollable elements. However, p. 2 describes a solution to it, by receiving user inputs and capturing “onmousedown” and “onkeydown” events).
However, StackOverflow/Song/Repka does not explicitly teach the vertical and horizontal nature of the scrollable elements, nor does StackOverflow/Song/Repka teach determining each element having a scroll height greater than a client height as the vertical scrollable element and determining each element having a scroll width greater than a client width as the horizontal scrollable element.
Crain teaches these limitations of the claim (See Crain paras. [0054] and [0062]: scroll functions and properties on each page object. This includes determining the ClientWidth, ClientHeight, ScrollWidth, and ScrollHeight. Additionally, Crain teaches “as would be displayed if the user were to scroll either horizontally or vertically within the browser window” which shows the common concept of scrolling on the two axes.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine StackOverflow/Song/Repka with the teachings of Crain for at least the same reasons as discussed above in claim 7.

As per claims 17 and 18, the claims are directed to a terminal that implements the same features as the method of claims 7 and 8, respectively, and are therefore rejected for at least the same reasons therein. 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145